453 F.2d 409
UNITED STATES of America, Plaintiff-Appellee,v.David Alan DE ARMAN, Defendant-Appellant.
No. 71-2215.
United States Court of Appeals,Ninth Circuit.
Dec. 15, 1971.Rehearing Denied Jan. 7, 1972.

Morris Futlick, Fresno, Cal., for defendant-appellant.
Dwayne Keyes, U. S. Atty., William R. Allen, Asst. U. S. Atty., Fresno, Cal., for plaintiff-appellee.
Before CHAMBERS, JERTBERG and KOELSCH, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this selective service (mutilating and destroying a draft card) case is affirmed.


2
An insanity defense was presented.  A psychiatrist testified for the defendant and none testified for the government.  But here on cross-examination the expert was badly shaken.  So we believe that a counter-expert was not required here.  Cf. United States v. Ingman, 9 Cir., 426 F.2d 973; and Mims v. United States, 5 Cir., 375 F.2d 135.


3
Also, to some extent the testimony of the parents, lay persons, buttresses up the government's position.